Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
      
         Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 10, the present invention from the present application discloses an information processing and apparatus for “ specifying processing of specifying a particular device, of the at least one connectable device, to which the wireless communication is established based on the obtained device information, and instruction processing of instructing an operating system of the information processing apparatus to execute pairing with the particular device, the operating system establishing the wireless communication based on the prescribed wireless communication protocol with the particular device in response to receipt of an instruction for the pairing, the operating system associating the particular device with one of a plurality of communication ports provided in the operating system for respectively communicating with a plurality of devices through a communication interface of the information processing apparatus in response to establishment of the wireless communication with the particular device” which is allowable in combination with the other claimed limitations. 
As to claim 9, the present invention from the present application discloses an information processing for “instruction processing of instructing an operating system of the information processing apparatus to execute pairing with the particular device, the operating system establishing the wireless communication based on the prescribed wireless communication protocol with the particular device in response to receipt of an instruction for the pairing, the operating system associating the particular device with one of a plurality of communication ports provided in the operating system for respectively communicating with a plurality of devices through a communication interface of the information processing apparatus in response to establishment of the wireless communication with the particular device, and when executed by the computer, the second module causes the information processing apparatus to execute setup processing of creating a device queue for the information processing apparatus that communicates with the particular device, the created device queue being associated with a particular port as a communication port associated with the particular device, the information processing apparatus communicating with the particular device by using the device queue” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Arai (US P. No. 2015/0081845) and Fujimoto (US P. No. 2020/0090015), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Arai (US P. No. 2015/0081845) discloses the output request includes an instruction of print output by the MFP, which is registered by conducting the in-advance pairing and linked to the communication terminal. The communication unit can obtain a request and data addressed to the MFP from the communication terminal using a near distance wireless connection, or transmitting an obtaining request to the relay unit. The communication unit transmits a request and data addressed to the information processing apparatus to the relay unit. The communication unit interprets the obtained request. If the obtained request is an output request of the obtained data, the communication unit transfers the data and the output request to the output unit
Fujimoto (US P. No. 2020/0090015) discloses the upload data obtaining unit communicates with the digital camera with a printer in a short-range wireless manner, and receives upload data (the image data and the sound data associated with the image data) from the digital camera with a printer.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 14, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672